Citation Nr: 1243761	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-35 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a heart disorder, to include residuals of a heart transplant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 1985 to April 1986 and later served on active duty from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2011, the Board remanded the Veteran's appeal to schedule him for a hearing.  He was provided such a hearing in February 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for a heart disorder, to include residuals of a heart transplant, must be remanded for further development of the record.

The Veteran contends that his heart condition was caused by exposure to unknown substances in the Persian Gulf War.  His DD Form 214 does show that he served in Southwest Asia from December 1990 to March 1991.  Therefore, he is a "Persian Gulf Veteran" as defined by regulation.  See 38 C.F.R. § 3.317.

In a written statement received in April 2007, the Veteran stated that he had been exposed to smoke, soot, and burning oil fields during his period of service.

Following his separation from service, the Veteran underwent a heart transplant in November 1996 due to idiopathic dilated cardiomyopathy, which had been diagnosed in 1994.  See private treatment record from December 1996.  

At his February 2012 hearing, the Veteran reported that a private physician had indicated that he did not know the etiology of his cardiomyopathy, but also noted that he could not rule out exposure during the Persian Gulf War.

In short, the Veteran served in the Persian Gulf War following which he reported being diagnosed with cardiomyopathy with an unexplained etiology.  The Board notes that the nature of the Veteran's service and his contentions are such that regulations pertaining to entitlement to service connection for undiagnosed illness or a medically unexplained chronic multisymptom illness, including cardiovascular signs or symptoms, should be considered.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317.   

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

The RO's October 2006 rating decision indicates that the denial of service connection was based on the lack of evidence that a heart condition was shown during the Veteran's period of service.  There is no indication that the provisions of 38 C.F.R. § 3.317 were considered.  Nor has the Veteran been provided the provisions of that regulation.  Therefore, the Board finds that a remand is necessary in order for the Veteran to be provided the applicable regulation and to allow initial consideration under that theory of entitlement.  

In addition, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a heart disorder.  The Veteran has been shown to have a current disorder that he believes is related to his service in Southwest Asia during the Persian Gulf War, and a private physician has speculated that the disorder could be related to exposure during such service.  Under these circumstances, the Board concludes that the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, at the February 2012 board hearing, the Veteran identified VA as his primary medical provider.  The Veteran's VA treatment records have not been associated with the claims file.  Records generated by VA that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO/AMC should obtain any relevant records of VA or private medical treatment that have not been associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:


1. The RO/AMC should provide the Veteran appropriate notice that includes the criteria required for a claim based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  The RO/AMC should request the Veteran identify all records of VA and non-VA health care providers who have treated him for a heart disorder.  After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any records that have not been previously obtained from each health care provider the Veteran identified.

The records sought must include all relevant records of VA treatment.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his heart disorder status post transplant.  The claims folder, including a copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination.  All necessary testing should be conducted, and all pertinent pathology shown on examination should be acknowledged in the evaluation report.

After examination and review of the claims file, the examiner should list all current heart disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include exposure to substances while serving in the Persian Gulf.  

If the Veteran has symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should forth the provisions of 38 C.F.R. § 3.317.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


